
	

113 S979 IS: Drunk Driving Repeat Offender Prevention Act of 2013
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 979
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2013
			Mr. Lautenberg (for
			 himself and Mr. Udall of New Mexico)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend chapter 1 of title 23, United States Code, to
		  condition the receipt of certain highway funding by States on the enactment and
		  enforcement by States of certain laws to prevent repeat intoxicated
		  driving.
	
	
		1.Short titleThis Act may be cited as the
			 Drunk Driving Repeat Offender
			 Prevention Act of 2013.
		2.Use of ignition
			 interlock devices to prevent repeat intoxicated driving
			(a)In
			 generalChapter 1 of title
			 23, United States Code, is amended by adding at the end the following:
				
					171.Use of ignition
				interlock devices to prevent repeat intoxicated driving
						(a)DefinitionsIn this section:
							(1)Alcohol
				concentrationThe term alcohol concentration means
				grams of alcohol per 100 milliliters of blood or grams of alcohol per 210
				liters of breath.
							(2)Driving while
				intoxicated; driving under the influenceThe terms driving
				while intoxicated and driving under the influence mean
				driving or being in actual physical control of a motor vehicle in a State while
				having a blood alcohol concentration that is greater than or equal to the
				lesser of—
								(A)the blood alcohol
				concentration limit of the State in which the individual is driving; and
								(B)0.08
				percent.
								(3)Ignition
				interlock deviceThe term ignition interlock device
				means an in-vehicle device that—
								(A)requires a driver
				to provide a breath sample prior to the motor vehicle starting; and
								(B)prevents a motor
				vehicle from starting if the alcohol concentration of the driver is above the
				legal limit.
								(4)Motor
				vehicle
								(A)In
				generalThe term motor vehicle means a vehicle
				driven or drawn by mechanical power and manufactured primarily for use on
				public highways.
								(B)ExclusionsThe
				term motor vehicle does not include—
									(i)a
				vehicle operated solely on a rail line; or
									(ii)a commercial
				vehicle.
									(b)Laws requiring
				ignition interlock devicesA State meets the requirements of this
				subsection if the State has enacted and is enforcing a law that requires
				throughout the State the installation of an ignition interlock device for a
				minimum of 180 days on each motor vehicle operated by an individual who is
				convicted of driving while intoxicated or driving under the influence.
						(c)Withholding of
				funds for noncompliance
							(1)Fiscal year
				2015On October 1, 2014, the
				Secretary shall withhold 1 percent of the amount required to be apportioned to
				a State under each of paragraphs (1) and (2) of section 104(b) if the State
				does not meet the requirements of subsection (b).
							(2)Fiscal year
				2016On October 1, 2015, the Secretary shall withhold 3 percent
				of the amount required to be apportioned to a State under each of paragraphs
				(1) and (2) of section 104(b) if the State does not meet the requirements of
				subsection (b).
							(3)Fiscal year 2017
				and thereafterOn October 1, 2016, and on October 1 of each
				fiscal year thereafter, the Secretary shall withhold 5 percent of the amount
				required to be apportioned to a State under each of paragraphs (1) and (2) of
				section 104(b) if the State does not meet the requirements of subsection
				(b).
							(d)Period of
				availability of withheld funds; effect of compliance and noncompliance
							(1)Period of
				availability of withheld fundsAny funds withheld under
				subsection (c) from apportionment to a State shall remain available for
				apportionment to the State until the end of the third fiscal year following the
				fiscal year for which the funds are authorized to be appropriated.
							(2)Apportionment of
				withheld funds after complianceIf, before the last day of the
				period for which funds withheld under subsection (c) from apportionment are to
				remain available for apportionment to a State under paragraph (1), the State
				meets the requirements of subsection (b), the Secretary shall, on the first day
				on which the State meets the requirements of subsection (b), apportion to the
				State the funds withheld under subsection (c) that remain available for
				apportionment to the State.
							(3)Period of
				availability of subsequently apportioned fundsAny funds apportioned pursuant to paragraph
				(2)—
								(A)shall remain available for expenditure
				until the end of the third fiscal year following the fiscal year in which the
				funds are so apportioned; and
								(B)if not apportioned at the end of that
				period, shall lapse.
								(4)Effect of
				noncomplianceIf, at the end
				of the period for which funds withheld under subsection (c) from apportionment
				are available for apportionment to a State under paragraph (1), the State does
				not meet the requirements of subsection (b), the funds shall
				lapse.
							.
			(b)Conforming
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by adding at the end the following:
				
					
						171. Use of ignition interlock devices to prevent repeat
				intoxicated
				driving.
					
					.
			
